MINTON, C.J.,
Dissenting.
I dissent from the majority opinion because I cannot conclude that the trial court abused its discretion in concluding that expert testimony was necessary for Caniff to prove his prima facie negligence case.
Expert testimony may be required when the trial court determines that the subject matter of litigation is not within the common knowledge of lay jurors.8 Because this determination falls squarely within the trial court’s discretion, it may only be reversed on appeal if it “was arbitrary, unreasonable, unfair, or unsupported by sound legal principles.”9
Contrary to the majority’s characterization of the nature of the underlying suit, the heart of this matter is not a normal slip-and-fall case. In fact, before incorrectly labeling this case as such, the majority acknowledges that Caniff abandoned his slip-and-fall claim on appeal to the Court of Appeals and does not reprise that claim before this Court. Properly characterized, the heart of the underlying litigation is whether CSXT failed to provide Caniff with sufficient manual or mechanical assistance to transport the knuckle, thus, creating an unreasonable risk of traumatic injury.
FELA requires CSXT to provide its employees with a reasonably safe workplace.10 As part of this duty, CSXT is required to furnish its employees with sufficient tools and manpower to complete assigned tasks safely.11 The tools and manpower necessary to complete a job must necessarily be viewed in light of the normal requirements of the job.12 Just as a “yardman dealing with moving cars cannot expect the same safety as a clerical worker in a ticket officef,]”13 the tools and manpower necessary to complete a task must be determined with reference to the relative dangers posed by the task, as well as the technical and logistical considerations concomitant with operating a railroad.14
Continuing its analysis under the false pretense that this is a simple slip-and-fall negligence case, the majority proclaims itself to be at an “utter loss as to why expert testimony would be required” and finds the trial court’s decision to be an abuse of discretion. Were the majority’s slip-and-fall label correct, I, too, would be at an utter loss as to why expert testimony would be required in such a simple case. But that is not the present case. Here, the jury is not asked to assess the negligence of a landowner in causing an invitee’s injury. It will instead be charged with determining what level of assistance, if any, is reasonable for a railroad to afford its employees when transporting a 75- to *37790-pound knuckle.15
When viewing this issue through its proper lens, the logic behind the trial court’s decision that the level of assistance a railroad is required to provide its employees is not common knowledge becomes clear. When the venire consists of citizens from various walks of life and employment backgrounds, from clerical office workers to the heartiest of physical laborers, it is realistic for the trial court to recognize that jurors from these varying backgrounds will have cultivated their own ideas of what level of personal physical exertion is reasonable. These ideas will be based on the jurors’ personal experiences in the work force, not necessarily experiences working in rail yards. Indeed, any member of this Court would likely shrink at the thought of being required to carry a 75-pound knuckle alone; but a lumberjack, logger, or farmer may take that burden in stride as one of the least physically strenuous jobs in a day’s work.
These experience-based beliefs are expected when the jury is asked to decide issues calling for common experience— e.g., all jurors will have experience as invitees on the premises of another and can easily understand what risks of harm are unreasonable for invitees to be presented with. But, here, it is clear to see that the experience of working in a rail yard is not nearly as widespread as the experience necessary to understand a simple slip-and-fall case. “[T]he business of operating a railroad entails technical and logistical problems with which the ordinary layman has had little or no experience.”16 Without the benefit of expert testimony to inform jurors of the prevailing standard of practice within the railroad industry,17 lay jurors would be asked to determine what amount of assistance was reasonable for CSXT to provide, armed only with the standard of reasonableness that applies in their own life experiences. Accordingly, I would conclude that the trial court did not act unreasonably and did act within the *378confínes of discretion in deciding that this issue of litigation is beyond the common knowledge of the jury, thus requiring Can-iff to present expert testimony.18 I also feel compelled to note that simply because an appellate court might have reached a different conclusion on the necessity of expert opinion does not mean the trial court’s decision was unreasonable and an abuse of discretion. And that is not to say that expert testimony is always needed in inadequate-assistance cases prosecuted under FELA. The circumstances surrounding the underlying injury may fall squarely within what the trial court determines to be the common knowledge of the jury. Beyond these cases, even more may result from assistance levels so grossly negligent that no expert testimony is needed, just as in some professional negligence cases.19
I also disagree with the majority’s view that “even absent expert testimony, there are issues of material fact.” In reaching this conclusion, the majority points to Can-iff s testimony that two persons could carry a knuckle jointly and Quillen’s testimony that CSXT has considered transporting a knuckle to be a “two-man job” since obtaining a “knuckle mate” in 2009. Can-iffs testimony is, at best, evidence of an alternate method and, at worst, a eoncluso-ry allegation of negligence. Simply because an alternative exists, or a plaintiff asserts that his injury would not have happened if a different technique were used, does not necessarily raise a material issue of fact when the subject matter of the litigation falls outside the scope of the jury’s knowledge.20
Further, Quillen’s testimony regarding the use of a knuckle-mate is clearly inadmissible. Caniff s injury took place in December of 2004, and Quillen testified the knuckle-mate was not acquired by CSXT until 2009. According to Quillen’s testimony, only then was transporting a knuckle viewed as being a “two-man job.” This falls within the bar on evidence of subsequent remedial measures.21 The majority acknowledges as much in a footnote, but attempts to deflect this fact by suggesting it may nonetheless be admissible under one of the exceptions to Kentucky Rules of Evidence (KRE) 407, including proof of feasibility. While this is legally correct, the record contains no evidence to support a belief that the feasibility exception may apply. CSXT never challenged the feasibility of two people carrying a knuckle together, and Caniff presented evidence that he possessed a mechanism to aid the joint transport of a knuckle without making reference to the knuckle-mate.
The majority also overlooks the only impartial testimony that touches upon the industry standard at the time of Caniff s injury. Along with his testimony contemplating the knuckle-mate, Quillen testified *379that before the knuckle-mate’s adoption, he had carried knuckles alone and would have done so on the date of Caniff s injury. Absent expert testimony, I cannot conclude that this evidence was enough to raise a genuine issue of material fact sufficient to overcome CSXT’s summary judgment motion.
Lastly, I am concerned that the majority’s opinion will have a broader prece-dential impact than simply reversing the trial court’s grant of summary judgment in the present case. In concluding that the trial court abused its discretion, the majority essentially holds that the trial court erred as a matter of law in concluding that the amount of manual or mechanical assistance that is reasonable to provide railroad workers falls outside the common knowledge of lay jurors.22 In my opinion, this conclusion — coupled with the majority’s implied belief that expert testimony is to be more readily required in cases of professional malpractice23 — sets a disturbing precedent that requiring expert testimony to establish the standard of care in a tort case is no longer within the discretion of the trial court for causes of action that accrue outside a professional field like law or medicine. I cannot agree with an opinion that appears to remove the discretion that must reside in the trial courts because they “sit[ ] in the arena of litigation[,]”24 and their sound judgment calls should be insulated from appellate revision.
For the foregoing reasons, I would hold that the trial court did not abuse its discretion in requiring expert testimony and would affirm the holding of the Court of Appeals.
ABRAMSON, J., joins.

. Baptist Healthcare Sys., Inc. v. Miller, 177 S.W.3d 676, 680 (Ky.2005).


. Goodyear Tire & Rubber Co. v. Tompson, 11 S.W.3d 575, 581 (Ky.2000).


. Van Gorder v. Grand Trunk W.R.R., Inc., 509 F.3d 265, 269 (6th Cir.2007).


. Blair v. Baltimore & O.R. Co., 323 U.S. 600, 604-05, 65 S.Ct. 545, 89 L.Ed. 490 (1945).


. See Conway v. Consolidated Rail Corp. 720 F.2d 221, 223 (1st Cir.1983).


. Id.


. See Van Gorder v. Grand Trunk W.R.R. Inc., 509 F.3d at 269 ("Under FELA, a railroad has a duty to provide its employees with a reasonably safe workplace; this does not mean that a railroad has the duty to eliminate all workplace dangers, but only the duty of exercising reasonable care to that end.”) (internal quotation marks omitted).


. Both Caniff and the majority stress that Caniff was attempting to carry the knuckle 200-300 feet. I find that fact to be of less importance because the record is clear, and the majority acknowledges, that Caniff only carried the knuckle 80 feet before becoming injured. The distance he was attempting to traverse is of minimal relevance because it only marginally impacts his injuries. Although attempting to carry a knuckle 200-300 feet may sound egregious, Caniff was just as likely to have been injured if he were required to transport the knuckle 81 feet as if he were required to carry it 1,000 feet.


. Bridget v. Union Ry. Co., 355 F.2d 382, 389 (6th Cir.1966).


. See Baptist Healthcare, 177 S.W.3d at 680 ("Expert witnesses give the jury the ability to evaluate the conduct of the party charged with malpractice in the context of the discipline.”); Carman v. Dunaway Timber Co., Inc., 949 S.W.2d 569, 571 (Ky.1997) ("The trial judge correctly permitted Dunaway to introduce evidence of custom within the industry to prove this standard of care.”); Conway, 720 F.2d at 223 (finding a plaintiff did not prove his prima facie FELA case where he "introduced no evidence that any other railroad had a rule on this subject!,]” and presented no "expert testimony, either as to need, or ... regulation].”); Kuberski v. N.Y. Cent. R. Co., 359 F.2d 90, 93 (2d Cir.1966) (“If 'good industry practice’ is to be the touchstone differentiating negligent from non-negligent conduct, it would seem to be imperative for the plaintiff to prove [the defendant acted] contrary to good industry practice!.]”); Wilson v. Norfolk & W. Ry. Co., 109 Ill.App.3d 79, 64 Ill.Dec. 686, 440 N.E.2d 238, 248-49 (1982) ("Industry practice is the yardstick against which a railroad's actions must be judged, and is the proper measure of negligence, except when that industry practice is not reasonable.”); see also Szekeres v. CSX Transp., Inc., 731 F.3d 592, 603 (6th Cir. 2013) (holding expert testimony is not required in FELA case where the hazard at issue was a "recognized hazard in the railroad industry”).


. See Thompson, 11 S.W.3d at 581.


. See Blair, 323 U.S. at 602-04, 65 S.Ct. 545 (finding sufficient evidence where three men were required to move three greased, steel tubes weighing more than a thousand pounds each); Ross v. Chesapeake & O. Ry. Co., 421 F.2d 328, 329-30 (6th Cir.1970) (finding sufficient evidence to support the jury's negligence verdict where plaintiff was required to move a six-hundred pound barrel).


. See Van Gorder, 509 F.3d at 270 (holding that a plaintiff’s own conclusory allegations that the injury could have been prevented is not sufficient to prove negligence); Peyton v. St. Louis Sw. Ry. Co., 962 F.2d 832, 834 (8th Cir.1992) (same); Hurley v. Patapsco & Back Rivers R. Co., 888 F.2d 327, 329 (4th Cir. 1989) (same).


.KRE 407 ("When ... measures are taken which would have made an [earlier] injury or harm ... less likely to occur, evidence of the subsequent [remedial] measures is not admissible to prove negligence-”).


. Majority opinion at 374 ("FELA can be readily understood by the jury without the aid of an expert witness."); Majority opinion at 375 ("Lay jurors can determine whether CSXT’s actions were negligent in this case without any such testimony to explain to them the standards as they existed in the railroad industry at the time of Caniff's injury.”).


. Majority opinion at 372 ("CXST argues that we should not review this case under the de novo standard set forth above[ ] but, rather, under the abuse of discretion standard set out in professional negligence (particularly medical malpractice) cases when the trial court is determining the necessity of an expert witness. We point out that, in those cases, the need for an expert is the rule rather than the exception.”).


.Bridger, 355 F.2d at 387.